Case 3:19-cv-01603-TAD-KLH Document 1 Filed 12/17/19 Page 1 of 6 PageID #: 1



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

************************************ *                        CASE NO.:
CASSANDRA LEBRUN                                      *
                                                      *       JUDGE:
VERSUS                                                *
                                                      *       MAGISTRATE JUDGE:
APPLE ARKANSAS, INC. D/B/A                            *
APPLEBEE’S GRILL AND BAR                              *
                                                      *
                                                      *
*************************************

                                          COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes CASSANDRA LEBRUN, a

resident of the State of Louisiana, Plaintiff herein, who represents as follows:

                                 JURISDICTION AND VENUE

       1.      This is an action for monetary relief for discrimination in employment in violation

of Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, codified

at 42 U.S.C. Section 2000e et seq. Jurisdiction is based on 42 U.S.C. Section 2000e-5(f)(3) and

28 U.S.C. Section 1331. Supplemental jurisdiction is based upon La. R.S. 23:301 et seq., La. R.S.

23:967, and La. R.S. 51:2256.

       2.      Venue is proper in the United States District Court for the Western District of

Louisiana, Monroe Division, because a "substantial part of the events or omissions giving rise" to

the claims asserted herein occurred in the Western District of Louisiana, in the Parish of Ouachita,

within the meaning of 28 U.S.C. § 1391(b)(2), and because Defendant resides in the Western

District of Louisiana, Parish of Ouachita, within the meaning of 28 U.S.C. § 1391(c)(2).
Case 3:19-cv-01603-TAD-KLH Document 1 Filed 12/17/19 Page 2 of 6 PageID #: 2



                                           PARTIES

        3.     Plaintiff, CASSANDRA LEBRUN, (“Plaintiff” or “Ms. LeBrun”) is an adult

female citizen of the United States and the State of Louisiana. She is domiciled in Morehouse

Parish, Louisiana.

       4.      Made defendant herein is APPLE ARKANSAS, INC. D/B/A APPLEBEE’S

GRILL AND BAR (“Defendant Applebee’s”) a business corporation, who may be served through

its registered agent, Dez R. Hill, at 9365 Gay Lane, Oil City, Louisiana 71061.

       5.      At all times referred to in this Complaint, Defendant Applebee’s was engaged in

industry affecting commerce.

       6.      Defendant Applebee’s is an “employer” within the meaning of 42 U.S.C. §

2000e(b) of Title VII of the Civil Rights Act of 1964 and applicable state law.

                                 FACTUAL ALLEGATIONS

       7.      Plaintiff began her employment with Defendant Applebee’s in July 2017 as a server

and a bartender.

       8.      Beginning in August 2017 and continuing through January 2019, Plaintiff was

subjected to inappropriate sexually suggestive behavior by Mr. Sebastian Crabtree, who served as

a manager for Defendant Applebee’s during this period. The inappropriate sexually suggestive

behavior consisted of offensive jokes, slurs, ridicule, mockery and public humiliation.

       9.      Throughout this period in which Plaintiff was subjected to the inappropriate

sexually suggestive behavior by Mr. Crabtree, Plaintiff repeatedly informed Mr. Kevin

McKenzie⸻Defendant Applebee’s general manager and Plaintiff’s supervisor at the time ⸻of the

inappropriate sexually suggestive behavior by Mr. Crabtree. Mr. McKenzie took no actions to

stop or address the inappropriate behavior by Mr. Crabtree.
Case 3:19-cv-01603-TAD-KLH Document 1 Filed 12/17/19 Page 3 of 6 PageID #: 3



       10.     On December 31, 2018, Mr. Crabtree approached Plaintiff and, without Plaintiff’s

consent, Mr. Crabtree placed his hand on Plaintiff’s side and back.

       11.     On January 7, 2019, Mr. Crabtree approached Plaintiff and, without Plaintiff’s

consent, Mr. Crabtree used a bottle to simulate masturbation and sexual intercourse with Plaintiff

while standing immediately behind Plaintiff. Mr. Crabtree used the bottle to make forceful contact

with Plaintiff’s body. Mr. Crabtree then loudly stated “Oh I know you take it in the a__ because

you didn’t even flinch” or words to that effect.

       12.     On January 7, 2019, Mr. Crabtree approached Plaintiff and, without Plaintiff’s

consent, Mr. Crabtree again simulated masturbation with a bottle in Plaintiff’s presence. Also on

January 7, 2019, Mr. Crabtree directed toward Plaintiff in the presence of others the comment “for

the right amount of money she will call anybody daddy” or words to that effect.

       13.     The repeated and incessant inappropriate sexually suggestive behavior by Mr.

Crabtree created a hostile work environment for Plaintiff.

       14.     In early December 2018, Mr. Crabtree retaliated against Plaintiff for her prior

complaints of sexual harassment to Mr. McKenzie when Mr. Crabtree stated to Plaintiff “did you

try to have me fired while you were gone so you wouldn’t have to deal with me anymore?” and

“someone called and reported me for sexual harassment but I just got a talking to from Christy so

basically just a slap on the wrist, so it didn’t work for whoever called” or words to that effect.

       15.     In January and February of 2019, Mr. McKenzie engaged in retaliation against

Plaintiff when, after Plaintiff reported the sexual harassment to Defendant Applebee’s human

resources and Mr. Crabtree had been moved to another location, Mr. McKenzie approached

Plaintiff and made comments indicating Plaintiff was responsible for Mr. Crabtree’s removal. The

comments consisted of language such as “it sure is hard for me to get all of this work done around

here without Sebastian to help me” or words to that effect. On another occasion, Mr. McKenzie
Case 3:19-cv-01603-TAD-KLH Document 1 Filed 12/17/19 Page 4 of 6 PageID #: 4



stated to Plaintiff “I can’t do all my work and Sebastian’s work” or words to that effect. On another

occasion, Mr. McKenzie stated to Plaintiff “you wanted Sebastian removed, so now I need you to

do what he was doing in order to take the load off of me” or words to that effect.

        16.     In January and February of 2019, Mr. McKenzie encouraged other employees to

retaliate against Plaintiff.

        17.     Due to the extreme mental stress and emotional anguish associated with the

discriminatory acts described above, including the acts of retaliation, Plaintiff resigned her position

of employment with Defendant Applebee’s on February 6, 2019. This resignation amounted to a

constructive discharge.

        18.     Plaintiff was a victim of overt sexual harassment and gender discrimination, and

retaliation for complaining of the same.

        19.     At all times relevant to this complaint the actions of Mr. Crabtree and Mr.

McKenzie described above were within the course and scope of their employment with Defendant

Applebee’s. As a result of the discrimination and retaliation, Plaintiff suffered an a tangible

employment action, constructive discharge.

                               ADMINISTRATIVE PREREQUISITES

        20.     Plaintiff timely filed charges of discrimination/harassment based on sex and

retaliation with the Equal Employment Opportunity Commission and Louisiana Commission on

Human Rights. Plaintiff received the Notice of Right to Sue from the Equal Employment

Opportunity Commission, dated September 24, 2019. Accordingly, Plaintiff hereby timely files

and institutes this action within ninety (90) days of receipt of the Notice of Right to Sue from the

Equal Employment Opportunity Commission.
Case 3:19-cv-01603-TAD-KLH Document 1 Filed 12/17/19 Page 5 of 6 PageID #: 5



                                     CAUSES OF ACTION

       21.     The actions, conduct and practices of Defendant Applebee’s complained of herein

constitutes purposeful discrimination and harassment against Plaintiff based upon her gender

and/or retaliation for opposition to discrimination in violation of 42 U.S.C. §§2000e-2 and 2000e-

3, and La. R.S. 23:301 et seq., and La. R.S. 51:2256.

       22.     The actions conduct and practices of Defendant Applebee’s complained of herein

constitutes whistleblower retaliation in violation of La. R.S. 23:967.

       23.     Defendant Applebee’s is liable for the actions of its managers under the doctrine of

respondeat superior because said actions were within the course and scope of its employment.

       24.     Plaintiff has no adequate remedy at law for the harm she has suffered as a result of

the discriminatory practices of defendants set forth herein.

                                           DAMAGES

       25.     As a proximate result of Defendant’s actions, Plaintiff has suffered and continues

to suffer substantial losses, including the loss of past and future earnings, wage increases,

promotional opportunities, fringe benefits, retirement plan contributions, and other employment-

related benefits.

       26.     As a further proximate result of Defendant’s actions. Plaintiff has suffered and

continues to suffer severe and lasting embarrassment, humiliation and anguish, emotional pain and

suffering, mental stress and anguish; worry; anxiety, physical pain and suffering, medical

expenses, and other incidental and consequential damages and expenses.

                                  JURY TRIAL DEMANDED

       27.     Plaintiff demands a trial by jury as to all matters permitted by law.
Case 3:19-cv-01603-TAD-KLH Document 1 Filed 12/17/19 Page 6 of 6 PageID #: 6



                                              RELIEF

         WHEREFORE, PLAINTIFF PRAYS:

          A. That the Court declare the employment practices of which complaint is made to be

in violation of 42 U.S.C. §2000e et seq., 28 U.S.C. § 1331, La. R.S. 23:301 et seq., La. R.S. 23:967,

and La R.S. 51:2256, and otherwise inculpatory and illegal;

          B. The Plaintiff be awarded back pay, including prejudgment interest, front pay, lost

wages and any other benefits or seniority to which she may have been entitled or which she may

have lost as a result of the discrimination or retaliation against her;

          C. That the Court find that Defendant Applebee’s is responsible to the tortious acts

committed against Plaintiff;

          D. That Plaintiff be awarded compensatory damages pursuant to 42 U.S.C. Section

1981a;

          E.   That Plaintiff be awarded reasonable attorney’s fees pursuant to 42 U.S.C. Section

2000e-5(k);

          F.   For trial by jury for those matters triable to a jury; and

          G. That Plaintiff be awarded such other and further relief as the court finds equitable,

just and proper.

                                                       RESPECTFULLY SUBMITTED,


                                                       /s/ Chad C. Carter
                                                       CHAD C. CARTER
                                                       La. Bar Roll No. 29790
                                                       PARKER ALEXANDER, LLC
                                                       2503 Ferrand Street
                                                       Monroe, LA 71201
                                                       TEL (318) 322-7373
                                                       FAX (318) 322-1461
                                                       Chad@ParkerAlexander.com
